Mr. Justice Tantis delivered the opinion of the court: Claim is herein made for One Hundred Ninety-nine and 46/100 Dollars ($199.46) for merchandise set forth in the bill of particulars claimed to have been sold and delivered to the State of Illinois from January 1, 1933 to June 30, 1933, for which a bill was presented to the Department of Public Works and Buildings November 18, 1933. There seems to be no conflict of law or facts involved and the claim seems to have remained unpaid because of the legislative appropriation out of which same might have been payable lapsed on October 1, 1933. The supplies having been sold, delivered and used by the State and the claim seeming to be legal in every respect and an award having been recommended by the department to which such supplies were furnished, an award is therefore made in the sum of One Hundred Ninety-nine and 46/100 Dollars ($199.46).